DETAILED ACTION
	Claims 1-16 are pending. Claims 1, 5-9, 13, and 14 have been amended and claims 15 and 16 have been added.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. Page 2 of Original Specification 09/30/2020 recites Prior Art Document KR 10-1999-0068186 which was not cited on the IDS nor was it provided.
Claim Objections
Claims 5, 9, and 10 are objected to because of the following informalities:  Claim 5 recites “Chemical Formulae 1-3 to 1-113”, However, several formulae have been deleted. The Examiner suggests removing “1-3 to 1-113”. Claim 9 recites “obtained by polymerizing” and claim 10 recites “obtained by further copolymerizing with” which are considered to be product-by-process language. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The Examiner suggests omitting said phrases and inserting in their places “comprising” and “further comprising” respectively. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 5 recites Chemical Formulae 1-17, 1-25, 1-50, 1-58, and 1-100 which cannot be representative of Chemical Formula 1 of instant claim 1. Chemical Formulae 1-17, 1-25, 1-50, and 1-58 have groups which no longer correspond to P3 based on the current amendment to claim 1. Chemical Formula 1-100 has a polymerizable group corresponding to P1 different than those listed in claim 1. The Examiner suggests omitting Chemical Formulae 1-17, 1-25, 1-50, 1-58 from claim 5 and amending claim 1 to recite the same definition for P1 to P3, i.e. the (meth)acryloyloxy group represented by the formula shown needs to be added to the definition of P1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chebotareva et al. (U.S. 2010/0249349).
Chebotareva et al. teaches novel polymers comprising a repeating unit of the formula (I) and their use in electronic devices. The polymers according to the invention have excellent solubility in organic solvents and excellent film-forming properties [abstract] (claim 6) wherein a preferred example of formula (I) is the following formula (X):

    PNG
    media_image1.png
    226
    342
    media_image1.png
    Greyscale
[0024] such that R8 and R10 can together form the group 
    PNG
    media_image2.png
    143
    108
    media_image2.png
    Greyscale
 wherein one of the substituents R205 to R208 is a group R10 which is –(Sp)x1-[PG’] where Sp is a spacer unit, e.g. -O-(CH2)8-, and PG’ is a group derived from a polymerizable group and the other substituents can be H, e.g. acrylate, as seen in Example 22 [0199], R1 and R1’ can be hydrogen, R2 and R2’ can be alkoxy substituted by E where E can be -NR25R26 and R25 and R26 can together form a five membered ring, in particular 
    PNG
    media_image3.png
    130
    99
    media_image3.png
    Greyscale
, and R3, R4, R3’, and R4’ can be hydrogen [0024] which is equivalent to Chemical Formula 1 of instant claims 1, 9, and 15, specifically Chemical Formula 1-2 of instant claim 2 when P1 and P2 are maleimide groups, B1 to B3 are direct bonds, n, m, and l are 1, R1 to R3 are unsubstituted alkylene groups, A1 to A3 are O, L1 to L3 are direct bonds, p, q, and r are 0, k is 1, and P3 is a (meth)acryloyloxy group represented by the claimed formula when R115 to R117 are hydrogen.
Allowable Subject Matter
Claims 3-4, 7, 8, 10-14, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or provide motivation to make/use a polymerizable liquid crystal compound having additional rings attached to the central ring structure, i.e. when one of L1 to L3 is represented by Chemical Formula 2.
Response to Arguments
	Due to the amendment filed August 12, 2022 of instant claims 1 and 9, the 103 rejection over Shiraiwa has been withdrawn. Applicant’s arguments with regard to this rejection have been considered but are moot due to the amendment of instant claims 1 and 9.
	Due to the amendment to the abstract, the objection to the specification has been withdrawn.
	Due to the amendment of instant claims 6-8, 13, and 14, the objections have been withdrawn.
	Due to the amendment of instant claims 1 and 6, the 112(b) rejection has been withdrawn.
	Due to the amendment of instant claim 5, some of the 112(d) rejections have been withdrawn, see above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849. The examiner can normally be reached 8:00-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anna Malloy/Examiner, Art Unit 1722     

/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722